DETAILED ACTION
In response to the Preliminary Amendments filed on March 5, 2021, claims 1-11 are cancelled and claims 12-26 are newly added. Currently, claims 12-26 are now pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the term trademarks such as “Bluetooth” on pg. 9 which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 12-26 are objected to because of the following informalities: 
Claim 12: the recitations of “embrace it to attach thereto” on line 7 and “which it makes” on line 12 should be recited as --embrace the external surface to attach to the rotational dose selector-- and --which said piston element makes--, respectively, so as to avoid any confusion of antecedent basis for these recitations.
Claims 17, 18, and 26: the recitations of “sensors” (claim 17) and “the sensors” (claims 18 and 26) should be recited as --the one or more sensors-- so as to avoid any confusion of antecedent basis for these recitations.
Claim 21: the recitation of “the accelerometer, magnetometer” should be recited as --the accelerometer, the magnetometer” so as to avoid any confusion of antecedent basis for these recitations.
Claims 13-26 are objected to for incorporating the above informalities through their respective claim dependencies. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“one or more guiding means adapted to guide lineal displacement of the piston element with respect to the coupling element” of claim 16 as one or more cooperating rails 8 or other suitable guiding means, see instant pg. 18, lines 18-20; and
“a wireless communication means configured for communicating with at least one external device” of claim 25 as machine to machine communication, RFID, NFC, Bluetooth, radiofrequency, Cloud, LTE, Lora, Sigfox narrow band, GSM, SigLowPan, 
“lighting means or light/colour sensing means” of claim 19 as a lighting means (423) (for example, one or more LED used for illuminating the pushbutton (101) or the dose selector (104), of for signalling/alarm means for the user) and/or a light/colour sensing means (424), see instant pg. 20, lines 15-23; 

Moreover, this application also includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “by means of displacement of the piston element” in claim 12; “threaded, clipping or clamping means for fixing the position of the drug pen inside said coupling element” in claim 15; “by means of a contact element as a user pushes the external button” in claim 20; “by means of a ball bearing joint” in claim 23.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the recitation of “an external button connected to the piston element and freely rotatable with respect to the coupling element, configured such that the pushbutton is actuated by pushing said external button, by means of displacement of the piston element and its contact with said pushbutton” is confusing because it is unclear what is required to be “configured”; what is required to be “by means of the displacement of the piston element”; and it also unclear what is element’s contact with pushbutton the recitation is referring to. Is the recitation requiring that the monitoring device being configured or is it requiring another structure of the claim being configured? Is the “by means of” referring to how the external button is connected to the piston element, how the external button is freely 
Claims 13-26 are rejected for incorporating the above confusion through their respective claim dependencies. 

Claims 12-26 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: “electronic components comprising one or more sensors configured for monitoring one or more physical or chemical parameters, or both, related to the drug pen or to a drug comprised in said drug pen” of lines 8-10 of claim 12 because the recitation is currently recited in a “adapted for” limitation for the core element. It is noted that the “adapted for…said drug pen” is a recitation of a function of the core element. In other words, the claim only requires that the core element .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12 and 14-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toporek (WO 2016/198516 A1).
Claim 12. Toporek discloses a monitoring device (220) adapted for coupling to a drug pen (1), said drug pen comprising a pushbutton (11) and a rotational dose selector (12), wherein the monitoring device comprises: 
- a coupling element (identified “coupling element”) adapted for accommodating the pushbutton and the rotational dose selector of the drug pen (see annotated Fig. 8), wherein said coupling element comprises an internal gasket (identified “internal gasket”) with an orifice (i.e., opening throughwhich knob 12 is received) whose inner surface is adapted to slide along an external surface of the rotational dose selector and embrace it to attach thereto (Fig. 8); 

    PNG
    media_image1.png
    762
    979
    media_image1.png
    Greyscale

Annotated Fig. 8 of Toporek
- a core element (identified “core element”) (see annotated Fig. 8) adapted for housing electronic components comprising one or more sensors configured for monitoring one or more physical or chemical parameters, or both, related to the drug pen or to a drug comprised in said drug pen (pg. 15, lines 16-25; i.e., since data collection device 220 of Figure 7 is similar to Figure 6)
- a piston element (identified “piston element”) at least partially housed in the coupling element and linearly displaceable therefrom (see annotated Fig. 8), comprising at least one position of said piston element by which it makes contact with the pushbutton of the drug pen when the monitoring device is coupled to said drug pen (Fig. 8); 
- an external button (24) connected to the piston element and freely rotatable with respect to the coupling element (pg. 19, lines 29-31), configured such that the 
Claim 14. Toporek discloses the monitoring device according to claim 12, wherein the core element is comprised inside the piston element (see annotated Fig. 8; i.e., since capsule 244 is positioned within identified piston element).  
Claim 15. Toporek discloses the monitoring device according to claim 14, wherein the coupling element comprises a closing ring (i.e., ring comprising formations 19a-c with part 221 and 222) adapted with threaded, clipping or clamping means for fixing the position of the drug pen inside said coupling element (pg. 18, line 33 until pg. 19, line 8).  
Claim 16. Toporek discloses the monitoring device according to claim 12, wherein the piston element or the coupling element, or both, comprise one or more guiding means adapted to guide lineal displacement of the piston element with respect to the coupling element (i.e., since identified piston element having walls being dimensioned to be guided within the wall of portion of identified coupling element being correspondingly dimensioned to receive identified piston element, the corresponding walls being interpreted as a guiding means).  
Claims 17-22 and 25. As noted that above, the limitations of the electronic components are not explicitly require, therefore, since Toporek discloses the core element capable of housing electronic components, the core element of Toporek would also be capable of housing the specific electronic components of claims 17-22 and 25. However, if claims 17-20, 22, and 25 are further amended to positively require the electronic components, then Toporek further explicitly disclose the limitations of claims 17-20, 22, and 25.
Claim 17. Toporek discloses the monitoring device according to claim 12, wherein sensors of the electronic components comprise one or more of the following: pressure, light, colour, rotation, acceleration, movement, temperature, magnetic field, sound, vibration, ultraviolet, ultrasound, infrared, laser, dynamometer, blood parameter sensor, needle replacement sensor, point of application or battery/drug charge level sensor (pg. 20, lines 7-11; i.e., light sensor).  
Claim 18. Toporek discloses the monitoring device according to claim 17, wherein the piston element comprises a monitoring orifice (249) which provides a monitoring access to the drug pen for the sensors (pg. 20, lines 4-5; Fig. 7e).  
Claim 19. Toporek discloses the monitoring device according to claim 18, wherein the electronic components comprise a bottom PCB element comprising lighting means or light/colour sensing means, or both, arranged facing the monitoring orifice (pg. 20, lines 4-11).  
Claim 20. Toporek discloses the monitoring device according to claim 12, wherein the electronic components comprise at least a top and bottom PCB elements connected through a flexible side PCB element (i.e., top, bottom, and side elements of capsule 244 including PCB and electronic components), wherein the top PCB element comprises a switch (53) configured for activating said electronic components by means of a contact element as a user pushes the external button (pg. 20, lines32-37).
Claim 23. Toporek discloses the monitoring device according to claim 12, wherein the external button of the monitoring device is connected to the coupling element by means of a ball bearing joint (pg. 14, lines 1-2; i.e., since a second portion 24 is attached via bearings 25, interpreted as a ball bearing joint).  
Claim 24. Toporek discloses the monitoring device according claim 12, wherein: i) the external button is a mechanical actuation detector (24, 53) comprising a contact element (53) adapted to make contact with the electronic components upon pressure, such that actuation of the external button causes an electrical contact to close with said electronic components thereby allowing the monitoring device to mechanically detect a push action by the user (pg. 20, lines 32-37); or ii) the contact element is integrated into a case element; or iii) both i) and ii).
Claim 25. Toporek discloses the monitoring device according to claim 12, wherein the electronic components comprise a wireless communication means (i.e., Bluetooth-- or NFC) configured for communicating with at least one external device, and wherein said at least one external device is a mobile phone, a tablet device, a computer, a smartwatch, a smart bracelet, a biometric patch or an external server (pg. 15, lines 20-21; i.e., since the device comprises communication interface comprising Bluetooth or NFC, the device is capable of communicating with an external device via the communication interface 243).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Toporek (WO 2016/198516 A1). Moreover, claim 22 would also be rejected under 35 U.S.C. 103 as being unpatentable over Toporek (WO 2016/198516 A1), if claim 22 is amended to positively require the electronic components.
Claim 13. Toporek discloses the monitoring device according to claim 12, wherein but does not explicitly disclose that the internal gasket is interchangeable or removable from the coupling element.  However, it is noted that Toporek further discloses alternative embodiments 
Claim 22. Toporek discloses the monitoring device according to claim 20, wherein the top PCB element comprises a rechargeable battery (54) adapted for powering the electronic components (pg. 15, lines 16-17; pg. 28, lines 33-35) but does not explicitly disclose of a charging or connection port for Figs. 7-8. However, Toporek further discloses that the data collection devices comprising an output 57 which is a charging or connection port (pg. 27, lines 30-34; i.e., since a wired communications link such as a socket for receiving a USB, mini-USB, or micro-USB connection) and explicitly illustrated for data collection device 20 of Fig. 2. However, since Toporek further disclose that data collection devices of Figures 2 and 5-8 have common characteristic (pg. 15, lines 13-14) and that modifications such as additions or removals of various components from the embodiments disclosed are within the scope of the invention (pg. 
Claim 26. Toporek discloses the monitoring device according to claim 12, while the embodiment of Figs. 7-8 comprises sensor arrangement 51, Toporek does not further disclose that the external button of the embodiment of Figs. 7-8 being equipped with one or more magnet elements adapted to magnetically interact with the sensors. However, Toporek further discloses that second portion 24 of data collection device 20 be equipped with one or more magnets 56b adapted to magnetically interact with sensor arrangement 51 (pg. 26, lines 24-29). Therefore, since data collection device 220 of Figs. 7-8 comprises sensor arrangement 51 and Toporek further discloses that modifications such as additions or removals of various components from the embodiments disclosed are within the scope of the invention (pg. 38, lines 4-8), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify second portion 24 of Figs. 7-8 to be equipped with one or more magnet elements adapted to magnetically interact with the sensors as disclosed for the embodiment of Fig. 2 to provide the device for sensing arrangement  51 to sense the degree of rotation between first portion 23 and second portion 24 (pg. 26, lines 24-29).

Claim 21 would also be rejected under 35 U.S.C. 103 as being unpatentable over Toporek (WO 2016/198516 A1) in view of Boggild-Damkvist (US Pub. No. 2018/0289901 A1), if claim 21 is amended to positively require the electronic components.
Claim 21. Toporek discloses monitoring device according to claim 9, wherein capsule 244 comprises PCB with electronic components including sensor arrangements that may comprise only one type of sensor or multiple sensors of one or more types (pg. 27, lines 26-28) but does not explicitly disclose a magnetometer, a temperature sensor, an accelerometer and a gyroscope, wherein the accelerometer, magnetometer and the gyroscope are arranged forming an angle of substantially 90° with respect to a central axis of said monitoring device. However, Boggild-Damkvist discloses a monitoring device for an injector comprising sensors including a magnetometer ([0045]), a temperature sensor ([0258]), an accelerometer and a gyroscope ([0044]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the sensor arrangement of Toporek with the features of a magnetometer, a temperature sensor, an accelerometer and a gyroscope as disclosed by Boggild-Damkvist for monitoring the orientation of the injector and temperature of the medication in the injector.
Moreover, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that Toporek in view of Boggild-Damkvist would comprise the accelerometer, the magnetometer and the gyroscope are arranged on PCB and positioned perpendicular to a central axis of said monitoring device as capsule 244 are illustrated on Figs. 7D, 8 of Toporek. Therefore, since PCB of Toporek in view of Boggild-Damkvist is positioned similar to how PCB of the instant disclosure is positioned (see instant Figs. 2a, 2b), Toporek in view of Boggild-Damkvist further discloses that the accelerometer, the magnetometer and the gyroscope being arranged to forming an angle of substantially 90° with respect to a central 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/JENNA ZHANG/Primary Examiner, Art Unit 3783